                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


HILDA RICHARDSON                             )
               Plaintiff,                    )
                                             )
v.                                           )      JUDGMENT
                                             )
                                             )      No. 5:18-CV-18-FL
VICKIE ROBERTS Members Svcs Chief,           )
DAN FOWELL, KRISTEN BIERLINE,                )
HR Director, NC DEPARTMENT OF                )
STATE TREASURER and JOSEPHINE                )
STITH, HR Generalist                         )
                     Defendants.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss, defendants’ motion to strike and plaintiff’s
motion to seal.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 8, 2019, and for the reasons set forth more specifically therein, the court GRANTS
defendant Bierline’s motion to dismiss and remaining defendants’ motion to dismiss, dismissing
with prejudice plaintiff’s claim against defendant Fowell and dismissing without prejudice
plaintiff’s claim against remaining defendants arising under the ADA.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the court’s
order entered May 8, 2019 that by plaintiff’s failure to timely file amended complaint as allowed
by order of the court entered May 8, 2019, the court dismisses the complaint with prejudice.

This Judgment Filed and Entered on May 30, 2019, and Copies To:
Abraham Penn Jones (via CM/ECF Notice of Electronic Filing)
Joseph A. Newsome / Kathryn H. Shields (via CM/ECF Notice of Electronic Filing)

May 30, 2019                         PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
